Citation Nr: 1430032	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-04 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by neck pain, to include neck strain.

2.  Entitlement to service connection for a disability manifested by left leg pain, to include radiculopathy of the left lower extremity, to include as secondary to the service-connected degenerative disc disease with chronic strain of the lumbar spine.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran's claims were previously remanded by the Board in May 2012, and June 2010. 

The Board notes that while the Veteran's appeal was pending, one of his claims was granted in the field.  Specifically, in a February 2013 rating decision, the RO granted service connection for radiculopathy, right lower extremity.  As service connection for radiculopathy, right lower extremity was granted in the field, the Board considers the award a full grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, (Fed. Cir. 1997).    

In April 2013, the Veteran submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  See 38 C.F.R. § 20.1304 (2013).   In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.    


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2013).

The Veteran underwent a surgical procedure in service to remove a keloid cyst from his neck in December 1991.  The Veteran at his January 2013 examination stated that the onset of his neck pain occurred around the mid-90s during active service while stationed in Korea.  The Veteran stated that a "butterfly spreader" fell on his Kevlar while he was trying to put it up.  The Veteran stated that he did not seek medical attention at the time and treated it with aspirin, bengay, and rubbing alcohol which provided relief.  The Veteran reported reoccurring neck pain which he self-treated, until approximately 2007.  Approximately in 2007, the Veteran stated that he was privately diagnosed with a neck strain and given a neck pillow for relief.  

The January 2013 examiner provided an etiology opinion regarding the Veteran's neck condition (to include neck strain) and service.  While the examiner stated "there's no evidence in service medical record of chronicity of care for neck condition during military service," the rationale in support does not discuss the Veteran's reported in-service history which describes his accounts of the event in Korea.  Therefore, a remand is necessary in order to obtain an addendum opinion regarding the claimed neck condition, which that takes into consideration the Veteran's reported in-service history of the events in Korea.

Similarly, the examiner's opinion regarding the Veteran's left leg pain (claimed as radiculopathy of the left lower extremity) states that "there's no evidence in service medical record for chronicity of care for [left] leg pain."  This rationale was given by the examiner to address a causal relationship between the Veteran's left leg pain and service, but it does not address whether the Veteran's service-connected degenerative disc disease with chronic strain of the lumbar spine either caused or aggravated any left leg condition that the Veteran may currently have.  Therefore, this issue must be remanded to obtain the requested opinions.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the names, addresses, and approximate dates of treatment for all health care providers who provided treatment for his neck strain since 2007.  The Veteran should complete the necessary authorization forms to permit VA to obtain the identified treatment records.  Notice to the Veteran of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e).  The Veteran should also be advised that in the alternative, he can provide records of treatment.

2.  Please return the claims folder to the VA examiner who conducted the VA examination in January 2013, if available, for purposes of clarifying the etiology opinion concerning the neck condition (claimed as neck strain) and the left leg condition (claimed as radiculopathy of the left lower extremity).  If the VA examiner who conducted VA in January 2013 is no longer available, then schedule the Veteran for another VA examination with an appropriate medical examiner for the purposes of providing the medical opinions in this study of this case.

The examiner should provide an opinion that addresses the following questions:

a. Is it at least as likely as not (50 probability or greater) that any current disability manifested by neck pain, including neck strain, that the Veteran now has, results from an incident or experience that occurred during his military service, namely the Veteran's reported history of the "butterfly spreader" incident in Korea?

b. Has the Veteran developed a disability manifested by left leg pain, to include radiculopathy of the left lower extremity, based on the diagnosis contained in the December 2010 examination report?  In making this assessment, the examiner is directed to reconcile the conflicting diagnoses contained in the December 2010, January 2012, and January 2013 VA examination reports.

c. If the answer to question "b" is yes, then the examiner is directed to address the following:

(i) Is it at least as likely as (50 percent probability or greater) that any current disability manifested by left leg pain, to include radiculopathy of the left lower extremity, that the Veteran now has, results from the Veteran's military service?

(ii) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed disability manifested by left leg pain, to include radiculopathy of the left lower extremity, that the Veteran now has, was caused by the Veteran's service-connected degenerative disc disease with chronic strain of the lumbar spine?

(iii) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed disability manifested by left leg pain, to include radiculopathy of the left lower extremity, that the Veteran now has, was aggravated (i.e., permanently worsened its beyond normal progression) by the  Veteran's service-connected degenerative disc disease with chronic strain of the lumbar spine?

Please note that the Veteran is competent to report his accounts of his in-service experiences and events, his in-service symptoms and treatment, and recurrent symptoms and treatment post service.  Such lay reports are to be considered in formulating the opinions in the study of this case.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3.  Thereafter, when the development requested has been completed, the case should again be reviewed and the issues on appeal should be re-adjudicated.  If the benefits sought on appeal remains adverse to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



